Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Claims 1-21 are pending.

Claim Rejections - 35 USC § 103
3.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US Patent Application Publication 2017/0136877), herein after referred to as Boss, in view of Hardacker et al. (US Patent Application Publication 2018/0260184), herein after referred to As Hardacker.
Regarding independent claim 1, Boss discloses a vehicle (abstract and figure 1 reference vehicle 100) comprising: 
one or more output devices (figure 2A-2E reference reconfigurable instrument panel display 200 and figure 11 reference secondary display 1102 described in relation to the flow chart depicted in figure 13); and 
a computing device communicatively coupled to the one or more output devices (figure 14 reference processing system 1406 comprising processor 1410 coupled to displays 200 and 1102), the computing device comprising: 
a processor (figure 14 reference processing system 1406 comprising processor 1410); 
a non-transitory computer readable memory communicatively coupled to the processor, the non-transitory computer readable memory storing computer readable instructions (figure 14 reference storage 1412 comprises data 1414 coupled to processor 1410) that, when executed by the processor (paragraph [0114] describes the processor operates under software control to modify displays 200 and 1102), cause the processor to: 
[ ] the one or more output devices for conveying information in the vehicle (figure 11 reference displays 200 and 1102 conveying information (widgets) in the vehicle as described in paragraphs [0101]-[0102]); 
determine a hierarchy of the one or more output devices (Paragraphs [0101]-[0102] describes the secondary display 1102 to display lower priority widgets as compared to the instrument panel display 200 which displays higher priority widgets (a description of a hierarchy). Paragraph [0059] describes the single display 200 itself comprises priority within the areas of the display 200 to display priority set widgets.); and 
convey information through the one or more output devices according to the hierarchy (Figure 11 and paragraphs [0101]-[0102] describes to display the widgets between displays 200 and 1102 such that display 1102 receives lower priority widgets (conveyed information).).
Boss discloses in paragraphs [0108] and [0114] a secondary display “if available” but does not disclose how availability is determined. Therefore, Boss does not specifically disclose to detect the one or more output devices for conveying information in the vehicle.
Hardacker discloses to detect the one or more output devices for conveying information in the vehicle (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boss’ processor with the known technique of detecting the one or more output devices for conveying information in the vehicle yielding the predictable results of utilizing a single identical platform used in multiple makes models and trims without maintaining multiple preconfigured schemes determined by make, model, and trim as disclosed by Hardacker (paragraph [0075]).
Regarding claim 2, Boss and Hardacker discloses the vehicle of claim 1, wherein the computer readable instructions further cause the processor to: 
scan one or more buses of the computing device in the vehicle to detect the one or more output devices (Hardacker: Figure 8 reference controller 802 connected with bus interface 820 described in paragraph [0084] to connect to displays. Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices.); 
determine a presence of one or more device drivers corresponding to the one or more output device (Hardacker: Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle. Figure 8 reference display driver 832 described in paragraph [0084] to be provided display data and output properly formatted data to the display devices.); and 
configure the one or more output devices to convey information according to the one or more device drivers (Hardacker: paragraph [0075] wherein LUTs maintain display parameters of the determined displays. Paragraphs [0083]-[0084] describes LUTS to be utilized by video controllers of the displays for generated video. Boss: figure 11 reference outputted conveyed information (widgets) in accordance with flowchart figure 13 to configure said information/widgets.).
Regarding claim 3, Boss discloses the vehicle of claim 1, wherein the one or more output devices comprises one or more of: 
a head-up display (HUD), a console display (figure 11 reference secondary display 110 described in paragraph [0101] as a center console display), a dashboard display (figure 11 reference instrument panel display 200 located in the dashboard in front of the steering wheel), a headrest display screen, a mobile device, and a speaker.
Regarding claim 4, Boss and Hardacker discloses the vehicle of claim 1, wherein the computer readable instructions further cause the processor to: 
evaluate one or more capabilities of the one or more output devices (Hardacker: Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle.); and 
determine the hierarchy of the one or more output devices based on one or more of user preferences (Boss: paragraph [0048] describes wherein the display 200 is user-reconfigurable) and the one or more capabilities (Boss: paragraphs [0108] and [0114] describes to move available lower priority widgets to the secondary display 1102 if present/available. The description of availability is within the scope of interpretation of a capability wherein when a display is not present/available it has no capability and when present/available it is capable of displaying.).
Regarding claim 5, Boss discloses the vehicle of claim 1, wherein the information relates to one or more of: operation of the vehicle, navigation of the vehicle, and status of vehicle components (It is noted information relating to operation of vehicle and status of vehicle components comprises overlapping scopes of interpretation. Prior art figures 2A-2C depicts information such as: radio, odometer, fuel, speedometer, oil pressure, engine temp, tachometer, traction control, external temperature, anti-lock brakes. Each of which may be considered information related to operation of the vehicle and status of vehicle components.).
Regarding claim 6, Hardacker discloses the vehicle of claim 1, wherein the computer readable instructions is updated (paragraph [0087] describes to utilize LUTs (connected with processing circuit) configured for software updates) through a cloud server communicatively connected to computing devices (Paragraph [0090] discloses the bus interface connected with multiple networking technologies supported by the processing circuit. Paragraph [0036] describes the network technologies as including the internet (cloud).) installed in vehicles of same make (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices. Describing to be used on multiple makes includes multiple vehicles of the same make.).
Regarding independent claim 7, Boss discloses a system of conveying information in a vehicle (abstract and figure 1 reference vehicle 100) according to a hierarchy of preferences (Paragraphs [0101]-[0102] describes the secondary display 1102 to display lower priority widgets as compared to the instrument panel display 200 which displays higher priority widgets (a description of a hierarchy).), the system comprising: 
a computing device communicatively coupled to one or more output devices (figure 14 reference processing system 1406 comprising processor 1410 coupled to displays 200 and 1102), the computing device comprising: 
a processor (figure 14 reference processing system 1406 comprising processor 1410); 
a non-transitory computer readable memory communicatively coupled to the processor, the non-transitory computer readable memory storing computer readable instructions (figure 14 reference storage 1412 comprises data 1414 coupled to processor 1410) that, when executed by the processor (paragraph [0114] describes the processor operates under software control to modify displays 200 and 1102), cause the processor to: 
[ ] the one or more output devices for conveying information in the vehicle (figure 11 reference displays 200 and 1102 conveying information (widgets) in the vehicle as described in paragraphs [0101]-[0102]); 
determine a hierarchy of the one or more output devices (Paragraphs [0101]-[0102] describes the secondary display 1102 to display lower priority widgets as compared to the instrument panel display 200 which displays higher priority widgets (a description of a hierarchy). Paragraph [0059] describes the single display 200 itself comprises priority within the areas of the display 200 to display priority set widgets.); and 
convey information through the one or more output devices according to the hierarchy (Figure 11 and paragraphs [0101]-[0102] describes to display the widgets between displays 200 and 1102 such that display 1102 receives lower priority widgets (conveyed information).).
Boss discloses in paragraphs [0108] and [0114] a secondary display “if available” but does not disclose how availability is determined. Therefore, Boss does not specifically disclose to detect the one or more output devices for conveying information in the vehicle.
Hardacker discloses to detect the one or more output devices for conveying information in the vehicle (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boss’ processor with the known technique of detecting the one or more output devices for conveying information in the vehicle yielding the predictable results of utilizing a single identical platform used in multiple makes models and trims without maintaining multiple preconfigured schemes determined by make, model, and trim as disclosed by Hardacker (paragraph [0075]).
Regarding claim 8, Boss and Hardacker discloses the system of claim 7, wherein the computer readable instructions further cause the processor to: 
scan one or more buses of the computing device to detect the one or more output devices (Hardacker: Figure 8 reference controller 802 connected with bus interface 820 described in paragraph [0084] to connect to displays. Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices.); 
determine a presence of one or more device drivers corresponding to the one or more output device (Hardacker: Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle. Figure 8 reference display driver 832 described in paragraph [0084] to be provided display data and output properly formatted data to the display devices.); and 
configure the one or more output devices to convey information (Hardacker: paragraph [0075] wherein LUTs maintain display parameters of the determined displays. Paragraphs [0083]-[0084] describes LUTS to be utilized by video controllers of the displays for generated video. Boss: figure 11 reference outputted conveyed information (widgets) in accordance with flowchart figure 13 to configure said information/widgets.).
Regarding claim 9, Boss discloses the system of claim 7, wherein the one or more output devices comprises one or more of: 
a head-up display (HUD), a center stack display (Figure 11 reference secondary display 110 described in paragraph [0101] as a center console display and instrument panel display 200 located in the dashboard in front of the steering wheel.), a headrest display screen, a tablet, a mobile phone, and a speaker.
Regarding claim 10, Boss and Hardacker discloses the system of claim 7, wherein the computer readable instructions further cause the processor to: 
evaluate one or more capabilities of the one or more output devices (Hardacker: Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle.); and 
determine an order of use of the one or more output devices based on one or more of: user preferences (Boss: paragraph [0048] describes wherein the display 200 is user-reconfigurable) and the one or more capabilities (Boss: paragraphs [0108] and [0114] describes to move available lower priority widgets to the secondary display 1102 if present/available. The description of availability is within the scope of interpretation of a capability wherein when a display is not present/available it has no capability and when present/available it is capable of displaying.).
Regarding claim 11, Boss discloses the system of claim 7, wherein the information relates to one or more of: operation of the vehicle, navigation of the vehicle, and status of vehicle components (It is noted information relating to operation of vehicle and status of vehicle components comprises overlapping scopes of interpretation. Prior art figures 2A-2C depicts information such as: radio, odometer, fuel, speedometer, oil pressure, engine temp, tachometer, traction control, external temperature, anti-lock brakes. Each of which may be considered information related to operation of the vehicle and status of vehicle components.).
Regarding claim 12, Hardacker discloses the system of claim 7, wherein the system is applicable on vehicles of same make (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices. Describing to be used on multiple makes includes multiple vehicles of the same make.).
Regarding claim 13, Hardacker discloses the system of claim 7, wherein the computer readable instructions are updated (paragraph [0087] describes to utilize LUTs (connected with processing circuit) configured for software updates) through a cloud server communicatively connected to computing devices (Paragraph [0090] discloses the bus interface connected with multiple networking technologies supported by the processing circuit. Paragraph [0036] describes the network technologies as including the internet (cloud).) in vehicles of same make (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices. Describing to be used on multiple makes includes multiple vehicles of the same make.).
Regarding claim 14, Hardacker discloses the system of claim 7 further comprising a cloud server communicatively coupled to the computing device (Paragraph [0090] discloses the bus interface connected with multiple networking technologies supported by the processing circuit. Paragraph [0036] describes the network technologies as including the internet (cloud).), the cloud server configured to share and update (paragraph [0087] describes to utilize LUTs (connected with processing circuit) configured for software updates) the computer readable instructions with vehicles of same make (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices. Describing to be used on multiple makes includes multiple vehicles of the same make.).
Regarding independent claim 15, Boss discloses a computer-implemented method of conveying information in a vehicle (abstract and figure 1 reference vehicle 100) according to a hierarchy of output devices (Paragraphs [0101]-[0102] describes the secondary display 1102 to display lower priority widgets as compared to the instrument panel display 200 which displays higher priority widgets (a description of a hierarchy).), the method comprising: 
[ ] one or more output devices for conveying information in the vehicle (figure 11 reference displays 200 and 1102 conveying information (widgets) in the vehicle as described in paragraphs [0101]-[0102]); 
determining a hierarchy of the one or more output devices (Paragraphs [0101]-[0102] describes the secondary display 1102 to display lower priority widgets as compared to the instrument panel display 200 which displays higher priority widgets (a description of a hierarchy). Paragraph [0059] describes the single display 200 itself comprises priority within the areas of the display 200 to display priority set widgets.); and 
conveying information through the one or more output devices according to the hierarchy (Figure 11 and paragraphs [0101]-[0102] describes to display the widgets between displays 200 and 1102 such that display 1102 receives lower priority widgets (conveyed information).).
Boss discloses in paragraphs [0108] and [0114] a secondary display “if available” but does not disclose how availability is determined. Therefore, Boss does not specifically disclose to detect the one or more output devices for conveying information in the vehicle.
Hardacker discloses to detect the one or more output devices for conveying information in the vehicle (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boss’ processor with the known technique of detecting the one or more output devices for conveying information in the vehicle yielding the predictable results of utilizing a single identical platform used in multiple makes models and trims without maintaining multiple preconfigured schemes determined by make, model, and trim as disclosed by Hardacker (paragraph [0075]).
Regarding claim 16, Boss and Hardacker discloses the computer-implemented method of claim 15, wherein detecting one or more output devices comprises: 
scanning one or more buses of the computing device in the vehicle to detect the one or more output devices (Hardacker: Figure 8 reference controller 802 connected with bus interface 820 described in paragraph [0084] to connect to displays. Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices.); 
determining a presence of one or more device drivers corresponding to the one or more output device (Hardacker: Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle. Figure 8 reference display driver 832 described in paragraph [0084] to be provided display data and output properly formatted data to the display devices.); and 
configuring the one or more output devices to convey information according to the one or more device drivers (Hardacker: paragraph [0075] wherein LUTs maintain display parameters of the determined displays. Paragraphs [0083]-[0084] describes LUTS to be utilized by video controllers of the displays for generated video. Boss: figure 11 reference outputted conveyed information (widgets) in accordance with flowchart figure 13 to configure said information/widgets.).
Regarding claim 17, Boss discloses the computer-implemented method of claim 15, wherein the one or more output devices comprises one or more of: 
a head-up display (HUD), a console display (figure 11 reference secondary display 110 described in paragraph [0101] as a center console display), a dashboard display (figure 11 reference instrument panel display 200 located in the dashboard in front of the steering wheel), a headrest display screen, a mobile device, and a speaker.
Regarding claim 18, Boss and Hardacker discloses the computer-implemented method of claim 15, wherein the determining a hierarchy of preferences comprises: 
evaluating one or more capabilities of the one or more output devices (Hardacker: Paragraph [0075] describes wherein the processor may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle.); and 
determining the hierarchy of the one or more output devices based on one or more of user preferences (Boss: paragraph [0048] describes wherein the display 200 is user-reconfigurable) and the one or more capabilities (Boss: paragraphs [0108] and [0114] describes to move available lower priority widgets to the secondary display 1102 if present/available. The description of availability is within the scope of interpretation of a capability wherein when a display is not present/available it has no capability and when present/available it is capable of displaying.).
Regarding claim 19, Boss discloses the computer-implemented method of claim 15, wherein the information relates to one or more of: operation of the vehicle, navigation of the vehicle, and status of vehicle components (It is noted information relating to operation of vehicle and status of vehicle components comprises overlapping scopes of interpretation. Prior art figures 2A-2C depicts information such as: radio, odometer, fuel, speedometer, oil pressure, engine temp, tachometer, traction control, external temperature, anti-lock brakes. Each of which may be considered information related to operation of the vehicle and status of vehicle components.).
Regarding claim 20, Hardacker discloses the computer-implemented method of claim 15, further comprising updating (paragraph [0087] describes to utilize LUTs (connected with processing circuit) configured for software updates) one or more of a same make with computer readable instructions for conveying the information through the one or more output devices (Paragraph [0075] discloses for automotive implementation, display resolutions are typically known in advance by make, model, trim and options. However, to utilize an identical platform used in multiple makes, models and trims an automotive processor (such as Boss’ processor 1410) may be configured to determine which display devices and configurations of display devices are employed in a given vehicle or model of vehicle by interrogating the display devices, central configuration resource to determine the type of display devices employed in the vehicle, or read configuration registers in the display devices. Describing to be used on multiple makes includes multiple vehicles of the same make.).

4.		Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss-Hardacker in view of Park (US Patent Application Publication 2021/0311797).

Regarding claim 21, Boss discloses the vehicle of claim 1.
Boss does not specifically disclose wherein determining the hierarchy of the one or more output devices comprises calculating an output device score for each of the one or more output devices.
Park discloses wherein determining the hierarchy of the one or more output devices comprises calculating an output device score for each of the one or more output devices (Paragraph [0158] describes setting a priority for electronic device displays based on performance information (such as resolutions) calculated through various algorithms.).
It would have been obvious to one skilled in the art before the effective filing date of the current application to enable Boss’s determined hierarchy of the one or more output devices with the known technique of calculating an output device score for each of the one or more output devices yielding the predictable results of performing display functions (widget displays) on displays based on performance (such as resolution or degrees of excellence) as disclosed by Park (paragraph [0158]).

Response to Arguments
5.		Applicant's arguments filed 7/27/2022 have been fully considered but they are not persuasive. Applicant argues the claim language “determine a hierarchy of the one or more output devices” and that prior art Boss does not specifically disclose such in paragraphs [0059] and [0101] because it regards widget priority and note display devices. 
Boss discloses to prioritize widgets to determine whether and where a widget is displayed by instrument panel display 200 as described in paragraph [0059]. However, Boss specifically discloses more than one display in paragraphs [0101]-[0102]. A second display is described to be accessible to the system, a description of detect the one or more output devices for conveying information in the vehicle. The second display is disclosed to be a cell phone which displays only lower priority widgets. In other words, the instrument panel displays widgets with higher priority than the lower priority widgets displayed by the cell phone. The claimed “determine a hierarchy of the one or more output devices” does not describe or define how said determination is made. The rejection utilizes the interpretation that the prioritized widgets determine the hierarchy of the displays such that only lower priority widgets are displayed on the secondary cell phone display thereby determining the cell phone display to be a lower hierarchy than the instrument display.
The above rebuttal is seen to have already been predicted by applicant in view of newly amended claim 21 which further defines the determination of hierarchy. Newly cited prior art Park is utilized to disclose the newly added claim 21 subject matter.
This action is final necessitated by amendment.

Conclusion
6.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/           Primary Examiner, Art Unit 2622